UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22534 Versus Capital Multi-Manager Real Estate Income Fund LLC (Exact name of registrant as specified in charter) 4500 Cherry Creek Drive South, 5 th Floor Denver, CO 80246 (Address of principal executive offices) (Zip code) Mark D. Quam c/o Versus Capital Advisors LLC 4500 Cherry Creek Drive South, 5 th Floor Denver, CO 80246 (Name and address of agent for service) COPY TO: Alan Hoffman, Esq. Winston& Strawn LLP 200 Park Avenue New York, New York 10166-4193 Registrant’s telephone number, including area code: (303) 895-3773 Date of fiscal year end: March 31 Date of reporting period: March31, 2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget (“OMB”) control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item1. Reports to Stockholders. The Report to Shareholders is attached herewith. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Annual Report March 31, 2015 VERSUS CAPITAL ADVISORS, LLC This report is for shareholders of Versus Capital Multi-Manager Real Estate Income Fund LLC. It is not authorized for distribution unless preceded or accompanied by a current prospectus for the Fund. Shares of the Fund are distributed by Foreside Funds Distributors LLC, Berwyn, Pennsylvania. TABLE OF CONTENTS Shareholder Letter 2 Report of Independent Registered Public Accounting Firm 3 Portfolio of Investments 4-6 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Statement of Cash Flows 10 Financial Highlights 11-12 Notes to Financial Statements 13-17 Additional Information 18-21 Economic and market conditions change frequently. There is no assurance that the trends described in this report will continue or commence. Privacy Notice This notice describes the Fund's privacy policy. The Fund is committed to protecting the personal information that it collects about individuals who are prospective, former or current investors. The Fund collects personal information for business purposes to process requests and transactions and to provide customer service. “Personal Information” is obtained from the following sources: • Investor applications and other forms, which may include your name(s), address, social security number or tax identification number. • Written and electronic correspondence, including telephone contacts; and • Transaction history, including information about the Fund's transactions and balances in your accounts with the Fund or its affiliates or other holdings of the Fund and any affiliation with the Adviser and its subsidiaries. The Fund limits access to Personal Information to those employees who need to know that information in order to process transactions and service accounts. Employees are required to maintain and protect the confidentiality of Personal Information. The Fund maintains physical, electronic and procedural safeguards to protect Personal Information. The Fund may share Personal Information described above with the Adviser and its various other affiliates or service providers for business purposes, such as to facilitate the servicing of accounts. The Fund may share the Personal Information described above for business purposes with a non-affiliated third party only if the entity is under contract to perform transaction processing, servicing or maintaining investor accounts on behalf of the Fund. The Fund may also disclose Personal Information to regulatory authorities or otherwise as permitted by law. The Fund endeavors to keep its customer files complete and accurate. The Fund should be notified if any information needs to be corrected or updated. VERSUS CAPITAL MULTI-MANAGER REAL ESTATE INCOME FUND LLC Shareholder Letter March 31, 2015 Dear Shareholder, Enclosed please find the audited annual financial statements for the Versus Capital Multi-Manager Real Estate Income Fund LLC (the “Fund”) for the fiscal year ended March 31, 2015. This fiscal year saw substantial growth in the assets of the Fund, having reached total assets under management of $158 million as of March 31, 2015 up $109 million or 222% from a year earlier. The Fund’s total return for its I-Shares for the fiscal year ended March 31, 2015 was 8.74% net of fees. Total gross asset value of the underlying real estate in the Private Real Estate Funds in which the Fund is now invested is over $52 billion and is comprised of 726 property investments. We were pleased to see that our investment managers and sub-advisers (“Investment Managers”) in our portfolio collectively made 115 investments totaling $10.8 billion during 2014. We analyzed these transactions for the types of properties purchased, the locations of the properties, the going-in cap rates and the anticipated unlevered stabilized yields for the assets. The Investment Managers were active buyers across a wide swath of property types and locations. In fact, Investment Manager’s investment activity in 2014 was approximately 1/3rd in Gateway Markets, 1/3rd in Core Markets, and 1/3rd in Secondary Markets & Debt/Value Add deals. Gateway purchases were consistent over the last two years as these high-barrier markets continue to experience above average job and population growth which are the key drivers of real estate demand. Purchases in Core Markets were down in 2014 compared to 2013 as managers increased their allocations to Value-Add investments during 2014. Looking at the data from 2014, we can see that our Investment Managers are being disciplined in their acquisitions in the Gateway Markets where they are still buying at average cap rates above 5%. In addition, they are buying properties with upcoming lease roll or some near-term vacancy which is attractive in these markets at this point in the cycle. They are broadening out their acquisitions to include additional core & secondary markets, as well as investing in subordinated debt opportunities to drive higher income returns. They are also selectively pursuing a limited number of value-added opportunities with projected higher total returns. This activity gives us comfort that Investment Managers are actively and carefully building high quality, well-diversified real estate portfolios with attractive income profiles. Each of our Investment Managers spends considerable effort and resources deciding what investment strategy to take based on where we are in the real estate cycle and what they expect will drive demand for real estate in the future. As part of our ongoing investment process, we work with each of our Investment Managers to understand where they are seeing the best opportunities at each point in the cycle. Analyzing economic growth, the employment cycle, current capital market conditions, and commercial real estate fundamentals leads us to the conclusion that we are currently moving out of the recovery phase and into the expansion phase in the real estate cycle. This phase is characterized by improving occupancy, rising rents, and increasing real estate values. In short, we believe this remains a favorable environment for real estate investors, and we continue to be excited about the prospects for the asset class over the next 3 to 5 years. We expect the fiscal year ending March 31, 2016 to be another successful year for the Fund. Real estate market fundamentals remain attractive as strong leasing demand and increasing occupancy and rent levels continue to drive value increases across all property sectors. We believe real estate is and always has been an important part of a diversified portfolio. On behalf of the entire Versus Capital team, I would like to thank you for your continued support of the Fund. Sincerely, Mark Quam Chief Executive Officer The Fund’s total return quoted above is for I-Shares (VCMIX). Total return includes changes in share price and reinvestment of distributions paid by the Fund. Past Performance does not guarantee future results. Investment return and principal value will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Cap rate is the annualized ratio of net operating income to property value. 2 REP O R T O F I NDEPENDEN T RE G I S T ERE D PUB LIC A C CO UN TI N G FI R M T o T he B o a r d o f Di r ec t o r s a nd Sh a r e hold e r s Ve rs us Ca pit a l M ult i
